        Case: 4:19-cv-00193-JMV Doc #: 20 Filed: 12/07/20 1 of 2 PageID #: 638




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


LEARDIS GRIFFIN                                                                        PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:19-cv-193-JMV

ANDREW M. SAUL,
Commissioner of Social Security                                                      DEFENDANT

                                             ORDER

       This cause is before the Court on claimants’ complaint for judicial review of an unfavorable

final decision of the Commissioner of the Social Security Administration denying his claims for

disability insurance benefits under Title II of the Social Security Act, and for supplemental security

income under Title XVI. 42 U.S.C. §§ 416(i) and 423. The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Fifth Circuit. The Court, having reviewed the

administrative record, the briefs of the parties, and the applicable law, and having heard oral

argument, finds that the case should be reversed and remanded as the Court is unable to find the

Commissioner’s decision is supported by substantial evidence in the record. Specifically, and

consistent with the court’s ruling from the bench on December 7, 2020, following claimant’s onset

date of June 11, 2016, the court can find nothing in the medical record to support, as the residual

functioning capacity (“RFC”) recites, an ability to walk/stand, unaided, for 6 hours per day or

more. On the contrary, every examining or non-examining physician, including mental health

professionals, to the extent they commented on the same, opined or observed to the contrary, at

least during the relevant period. Further, the Administrative Law Judge’s (“ALJ”) recitation in

support of his conclusion that Consultive Examiner Dr. Sherin’s opinion of limited ambulation
        Case: 4:19-cv-00193-JMV Doc #: 20 Filed: 12/07/20 2 of 2 PageID #: 639




should be discounted because Dr. Sherin found claimant ambulated normally excepting only some

vague “issues with tandem walking” is clearly erroneous. Dr. Sherin actually found that claimant

was “unable to tandem walk”, at all, unassisted. (emphasis added). The court further finds, for the

reasons set out in the governments briefing, that no prejudicial error has been demonstrated by the

claimant regarding the ALJ’s finding that claimant does not have an impairment or combination

of impairments that meets or medically equals the severity of a listed impairment.

       On remand, the ALJ must issue a new decision. First, the ALJ must secure the opinion of

a competent medical advisor who—after reviewing all the claimant’s medical records—must

provide an opinion regarding the claimant’s physical RFC (function-by-function) for the relevant

period. Then, if necessary, the ALJ must obtain supplemental vocational expert evidence regarding

the claimant’s ability to perform work during the relevant period. Finally, the ALJ may conduct

any additional proceedings not inconsistent with this judgment.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

and REMANDED for further proceedings consistent with this judgment.

       SO ORDERED this, the 7th day of December, 2020.

                                                                    /s/ Jane M. Virden
                                                                    U.S. MAGISTRATE JUDGE
